Exhibit 10.19

SIXTH AMENDMENT TO LOAN AGREEMENT

THIS SIXTH AMENDMENT TO LOAN AGREEMENT (the “Amendment”) dated as of March 19,
2013 is made by and between SUNTRUST BANK, a Georgia banking corporation (the
“Lender”), and SADDLEBROOK RESORTS, INC., a Florida corporation (the
“Borrower”).

WITNESSETH

A. Borrower executed and delivered that certain Loan Agreement and Addendum to
Loan Agreement dated November 1, 2004, as amended by that certain (i) First
Amendment to Loan Agreement dated January 31, 2007, by and between Borrower and
Lender; (ii) Second Amendment to Loan Agreement dated November 6, 2008, by and
between Borrower and Lender; (iii) Third Amendment to Loan Agreement dated
March 12, 2009, by and between Borrower and Lender; (iv) Fourth Amendment to
Loan Agreement dated May 10, 2010, by and between Borrower and Lender; and
(v) Fifth Amendment to Loan Agreement and First Amendment to Consolidated,
Amended and Restated Promissory Note dated December 15, 2011, by and between
Borrower and Lender (collectively, as may be further amended, restated, modified
or supplemented and in effect from time to time, the “Loan Agreement”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in the Loan Agreement.

B. Pursuant to the Loan Agreement, Borrower issued to Lender that certain
(i) Fourth Amended and Restated Revolving Line of Credit Promissory Note dated
December 15, 2011 in the original principal amount of One Million Five Hundred
Thousand and No/100 Dollars ($1,500,000) (as may be amended, restated, modified
or supplemented and in effect from time to time, the “Revolving Line of Credit
Note”); and (ii) Consolidated, Amended and Restated Promissory Note dated March
12, 2009 in the original principal amount of Ten Million Six Hundred Thousand
and No/100 Dollars ($10,600,000) as amended by that certain Fifth Amendment to
Loan Agreement and First Amendment to Consolidated, Amended and Restated
Promissory Note dated December 15, 2011 (as may be further amended, restated,
modified or supplemented and in effect from time to time, the “Consolidated
Note,” collectively with the Revolving Line of Credit Note sometimes referred to
as the “Notes”).

C. To secure Borrower’s payment of the Notes and Borrower’s performance under
the Loan Agreement, Borrower, among other things, executed and delivered to
Lender that certain (i) Notice of Future Advance and Fifth Amended and Restated
Mortgage, Security Agreement and Fixture Filing dated March 12, 2009, recorded
in the Official Records of Pasco County, Florida at O.R. Book 8044 Page 558 (as
may be amended, restated, modified or supplemented and in effect from time to
time, the “Mortgage”) whereby Borrower granted a security interest in the real
and personal property described therein to Lender; (ii) Collateral Assignment of
Rents, Leases and Contract Rights dated November 1, 2004, recorded in the
Official Records of Pasco County, Florida at O.R. Book 6096 Page 1940 (as may be
amended, restated, modified or supplemented and in effect from time to time, the
“Collateral Assignment”) whereby Borrower granted a security interest in the
rents and leases described therein to Lender; and (iii) Amended and Restated
Security Agreement dated June 29, 1998 (as may be amended, restated, modified or
supplemented and in effect from time to time, the “Security Agreement”), whereby
Borrower granted a security interest in the personal property more particularly
described therein to Lender.

D. To further secure Borrower’s payment of the Notes and Borrower’s performance
under the Loan Agreement, Saddlebrook International Tennis, Inc., a Florida
corporation (the “Guarantor”), executed and delivered an Unconditional Guaranty
dated March 12, 2009 guarantying, among other things, payment and performance by
Borrower of all obligations evidenced by the Notes and Loan Agreement (the
“Guaranty”). The Loan Agreement, Notes, Mortgage, Collateral Assignment,
Security Agreement, Guaranty and any and all other documents and instruments
executed or delivered in connection therewith shall be referred to herein as the
“Loan Documents.”



--------------------------------------------------------------------------------

E. The maturity date for the Revolving Line of Credit Note was November 30,
2012, which Borrower and Lender previously agreed to extend to January 29, 2013
(the “Maturity Date”), and Borrower desires to further extend the Maturity Date,
and although it is under no obligation to do so, Lender has agreed to the
requested extension under the terms and conditions set forth below.

F. To evidence the renewal and extension, Borrower has agreed to renew and
replace the existing Revolving Line of Credit Note by issuing a new revolving
line of credit promissory note dated as of the Effective Date (as defined below)
in the principal amount of One Million Five Hundred Thousand and No/100 Dollars
($1,500,000) (the “Fifth Amended and Restated Promissory Note”).

NOW, THEREFORE, in consideration of the execution and delivery of this Amendment
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto hereby agree as follows:

AGREEMENT

1. Recitals. The parties hereto hereby affirm all recitals and statements above
as true and correct.

2. Representations, Warranties and Covenants. By executing this Amendment,
Borrower represents and warrants to Lender that (a) there is no event which is,
or with notice or lapse of time or both would be, a default under the Loan
Agreement, Consolidated Note, Fifth Amended and Restated Promissory Note or the
Loan Documents except for those events, if any, that have been disclosed in
writing to Lender or waived in writing by Lender; (b) the representations and
warranties in the Loan Agreement are true as of the date of this Amendment as if
made on the date hereof; (c) the financial statements and other financial
information most recently provided to Lender are correct and complete in all
material respects and fairly represent the financial condition of Borrower as at
the date thereof and fairly represent the results of the operations of Borrower
for the period covered thereby; (d) there has been no material adverse change in
the business, properties, or condition, financial or otherwise, of Borrower
since the date of such financial statements or other information; (e) this
Amendment does not conflict with any law, agreement, or obligation by which
Borrower is bound; and (f) this Amendment is within Borrower’s powers, has been
duly authorized, and does not conflict with any of Borrower’s organization
papers.

3. Conditions to Effectiveness. This Amendment shall become effective as of the
later of the date first set forth above or upon the Lender receiving the
following items, in form and content acceptable to the Lender in its sole
discretion (the “Effective Date”):

3.1 Lender shall have received counterpart originals of this Amendment executed
by all parties listed on the signature page(s) hereto and originals or certified
or other copies of such other documents as the Lender may reasonably request.

3.2 Lender shall have received the original duly executed Fifth Amended and
Restated Promissory Note in the form attached hereto as Exhibit A.

3.3 Lender shall have received the original Modification of Fifth Amended and
Restated Mortgage, Security Agreement and Fixture Filing and Collateral
Assignment of Rents, Leases and Contract Rights in the form attached hereto as
Exhibit B.

 

2



--------------------------------------------------------------------------------

3.4 Lender shall have received the original Second Amended and Restated Security
Agreement in the form attached hereto as Exhibit C.

3.5 Borrower shall be in compliance with all other terms and conditions of the
Loan Documents.

3.6 Lender shall have received evidence that the execution, delivery and
performance by Borrower of this Amendment and any instrument or agreement
required under this Amendment, including, without limitation, the Fifth Amended
and Restated Promissory Note, have been duly authorized.

4. Fees and Costs. Contemporaneous with the execution of this Amendment,
Borrower shall pay to the Lender (a) a renewal fee equal to Three Thousand and
No/Dollars ($3,000); and (b) all costs, expenses and attorneys’ fees incurred by
Lender in connection with this Amendment.

5. Reaffirmation and Confirmation. Borrower hereby (a) acknowledges and
reaffirms its obligations as set forth in the Loan Documents; (b) agrees to
continue to comply with, and be subject to, all of the terms, provisions,
conditions, covenants, agreements and obligations set forth in the Loan
Documents, each of which remains in full force and effect; and (c) confirms,
ratifies and reaffirms that the security interest granted to Lender in the
collateral pursuant to the Loan Documents in order to secure Borrower’s prompt
payment of the Notes and Borrower’s performance under the Loan Documents, is
continuing and is and shall remain unimpaired and shall continue to constitute a
first priority security interest in favor of Lender, with the same force, effect
and priority in effect both immediately prior to and after entering into this
Amendment. Lender’s security interest in and to the collateral described in the
Loan Documents has attached and continues to attach to all such collateral and
no further act on the part of Lender is necessary to continue such security
interest. Should any term or provision of the Loan Agreement, Notes or other
Loan Documents conflict with the terms or provisions contained in this
Amendment, the terms and provisions of this Amendment shall be controlling. This
Amendment is not intended to be, nor shall it be construed to be, a novation or
an accord and satisfaction of any other obligation or liability of Borrower to
Lender.

6. Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties on separate counterparts. Each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same agreement.

7. FINAL AGREEMENT. THIS WRITTEN AMENDMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN AND AMONG THE PARTIES HERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN OR AMONG THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

SADDLEBROOK RESORTS, INC.     SUNTRUST BANK By:  

/s/ Thomas L. Dempsey

    By:   

/s/ Michael R. Dehney

  Thomas L. Dempsey, Chief Executive Officer        Michael R. Dehney, First
Vice President

Signature Page to Sixth Amendment to Loan Agreement

 

4